Title: To Thomas Jefferson from Robert Gamble, 11 June 1805
From: Gamble, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond June 11th. 1805
                  
                  My son Robert—intending a tour to Europe it was my intention through the auspices of some respectable friends to have solicited some letters from you to Characters in the Mercantile line or otherwise—both in France & England—And as the ship had only commenced loading with Tobacco for Charbourg, part–of which will be under his Management. when it arrives there—I had counted on sufficient time to have made the application—But a Brigg which sails in a few days from Norfolk for Bordeaux—has induced him to take his passage therein without waiting for the Ship originally contemplated. believing his arival in France previous to the Tobacco getting there—may be useful.——I am in consequence impelled to intrude on you in this hasty manner—and venture on the obliging disposition it is beleived you possess—to request the goodness of a few letters in his favor, & behalf—to some Characters in France—introductory as a young man of the Mercantile profession wishing to Visit European ports & Manufactories in order to form acquaintances & probably corresponding connexions—That may be useful to the Commerce of this Country.—He is about 23 years of age—has commenced a partner ship with my other Son under the firm of John & Robt. Gamble Junr.—I trust his conduct & deportment, will Justify such—Sentiments as a youth emulous to deserve—the patronage & good opinion of the respectable part of Mankind—is generally indulged with.
                  Possibly too—as an american born citizen it might be well to have some Authenticated Voucher & protection with him——Should it also so happen that he might need any pecuniary aid—Confident that no injudicious use will be made of assistance in this way.—will you have the goodness to priviledge him to obtain four or five hundred Dollars from our Minister, or some publick officers in France. Should it so happen that he May have occasion for it but such occasion will only arise from some accident or occurrence not–calculated on——and his engagements, will be punctually & thankfully complied with either by remuniration in Europe or America as may be stipulated.—
                  At a convenient time in two or three weeks a letter or letters to Colo. Monroe or some characters in England will be in time to meet him in London or Liverpool to one of Which places I can forward them will be gratefully acknowledged.—
                  It is expected the Brigg in which he intends to go will Sail in about ten days—And if it would not too much interferre with the Multiplicity of publick affairs which doubtless occupy your time & continually press on you—Your obliging attention to matters generally herein requested—would be duly appreciated—and highly esteemed by 
                  Dear Sir, Your obliged—and obedt. Servt—
                  
                     Ro. Gamble 
                     
                  
               